 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1414 
In the House of Representatives, U. S.,

June 16, 2010
 
RESOLUTION 
Congratulating Urban Prep Charter Academy for Young Men—Englewood Campus, the Nation’s first all-male charter high school, for achieving a 100 percent college acceptance rate for all 107 members of its first graduating class of 2010. 
 
 
Whereas in a 2009 study by the Education Research Center found that in the 50 largest cities in the United States, which have significantly higher rates of poor and minority children, only 53 percent of students graduate on time; 
Whereas African-American males are dropping out of high school in the Chicago Public School district, and in cities around the country, at a rate of over 50 percent and only one in 40 Black Chicago Public School males are graduating from college; 
Whereas a University of Chicago study published in 2006 reported that only one in 40 African-American boys in Chicago Public Schools eventually graduate from a 4-year university; 
Whereas a 2009 report by the American Council on Education found that only 28 percent of African-American males who have graduated from high school have gone on to enroll in college, compared to 41 percent of all students; 
Whereas in 2002, a group of motivated African-American civic, business, and education leaders, organized by Tim King, determined to establish a new high school in Chicago focused on providing a strong college-preparatory high school option for boys in under-served African-American communities; 
Whereas Urban Prep Academies is a nonprofit organization that operates a network of all-boys public schools including the Nation’s first, and the State of Illinois only, charter high school for boys; 
Whereas the mission of Urban Prep Academies is to provide a comprehensive, high-quality college-preparatory education to young men that results in graduates succeeding in college; 
Whereas Urban Prep Charter Academy for Young Men—Englewood Campus was founded in 2002; 
Whereas Urban Prep Charter Academy has a student population that is 100 percent African-American male and 85 percent low-income, has shattered stereotypes about the ability and willingness of African-American males to meet high expectations and serves as a national example that all students can succeed and achieve academically; 
Whereas Urban Prep’s extended school day, rigorous curriculum, and extracurricular arcs, which includes the Academic Arc, Service Arc, Activity Arc, and Professional Arc, have been acknowledged as national models for other schools serving low-income communities by a variety of educational organizations and media outlets including the Chicago Public Schools, the American School Board Journal, the Urban School Improvement Network, the Illinois Policy Institute, Education Week, the Washington Post, and the Milwaukee Wisconsin Journal Sentinel; 
Whereas Urban Prep Charter Academy for Young Men—Englewood Campus, achieving a 100 percent college acceptance rate for its June 12, 2010, first ever graduating class, will convene an Inaugural Signing Day event where each senior student will stand to publicly announce the college or university he has chosen to attend and commit to that school by signing the Urban Prep 100 Percent to College board and the Credimus Book; 
Whereas to date, more than 80 colleges and universities have admitted Urban Prep seniors to their incoming freshmen classes and these seniors will receive nearly $4,000,000 in college scholarships and grants; and 
Whereas Urban Prep has been recognized in the United States and internationally for its success in improving the academic, social, and emotional development of urban young men: Now, therefore, be it 
 
That the House of Representatives congratulates Principal Tim King and all of the students, teachers, administrators, and support personnel at Urban Prep Charter Academy for Young Men—Englewood Campus for achieving a 100 percent college acceptance rate for its first graduating class of 2010.  
 
Lorraine C. Miller,Clerk.
